Citation Nr: 0632473	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-23 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for an appendectomy 
scar. 

2.  Entitlement to a compensable rating for residuals of a 
right ankle fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1961 to November 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision.  In January 
2006, the Board remanded for further development. 



FINDINGS OF FACT

1.  The veteran's appendectomy scar is superficial, without 
pain and tenderness, ulceration or limitation of function.  

2.  The veteran's residuals of right ankle fracture have not 
been manifested by moderate limited motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes (DC) 7800, 7801, 7802, 7803, 7804, 
7805 (prior to and effective August 30, 2002) (2006).    

2.  The criteria for a compensable evaluation for residuals 
of right ankle fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.20, DCs 5299, 5270, 5271, 5272, 5273, 5274, 5284 (2006).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2002 and 
January 2006.  The RO specifically informed the veteran of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claims.  He was also 
notified of the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains VA examination reports and medical records.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

1.  Appendectomy Scar. 

The veteran's appendectomy scar is currently evaluated as 
non-compensable under DC 7805.  

The schedule for rating disabilities of the skin was revised 
effective August 30, 2002.  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether application 
of the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00 (April 10, 2000).

Both the previous and revised criteria for DC 7805, other 
scars, provide that they will be rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, DC 7805 (prior 
to and effective August 30, 2002).  

VA afforded the veteran a scar examination in October 2003, 
the report of which noted a diagonal left lower quadrant scar 
measuring 16 cm. x 0.2 cm.  The examiner  noted that the scar 
was not painful to palpation, there was no adherence to the 
underlying tissue, and the skin was of smooth texture.  He 
further found that the scar had no instability; had no 
elevation or depression; was superficial and not deep; and 
had no inflammation, edema, or keloid formation.  It was 
further noted that the scar was white which was lighter than 
the surrounding skin, there were no areas of induration or 
inflexibility of skin in the area of the scar, and there was 
no limitation of motion or other limitation of function 
caused by the scar.  The diagnosis was appendectomy scar 
residuals. 

VA provided the veteran another scar examination in January 
2003.  The examination report noted a scar located on the 
right abdomen lateral to the umbilicus, linear, measuring 14 
cm. x 0.2 cm.  The examiner noted that there was no pain at 
the scar site, no adherence to the underlying tissue, and 
that the texture of the skin was smooth.  The examiner 
further noted of the scar that there was no instability, and 
no elevation or depression.  He commented that the scar was 
superficial and not deep, with no edema or keloid formation, 
the color was lighter than the surrounding skin, and with no 
area of induration or inflexibility of the skin in the area 
of the scar.  Additionally, it was noted that there was no 
limitation of motion or other limitation of function caused 
by the scar.  The diagnosis was residual of appendectomy 
scar.

DC 7805 provides that scars may be rated on limitation of 
function of the affected part.  However, in this case, the 
Board notes that both VA examinations reports noted that the 
veteran did not have any limitation of function due to this 
scar.  Therefore, a compensable evaluation under either 
previous or revised DC 7805 is unwarranted. 

The Board has also considered other applicable codes for the 
veteran's scar.  Prior to August 30, 2002, under DC 7803 
provided for a maximum 10 percent rating for superficial 
scars, poorly nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118, DC 7803 (prior to August 30, 2002).  DC 7804 
provided for a maximum 10 percent rating for superficial 
scars which are tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, DC 7804 (prior to August 
30, 2002).  However, neither of these diagnostic codes is for 
application.  The veteran's appendectomy scar is superficial.  
The evidence has not shown that it is poorly nourished with 
repeated ulceration or tender and painful on objective 
demonstration.  In fact, both examination reports noted the 
scar was not painful at the scar site.  

DCs 7800, 7801, 7802 are inapplicable in this case as there 
is no showing that the veteran has a disfiguring scar on his 
head, face, or neck; third degree burns; or second degree 
burns.  38 C.F.R. § 7.118, DCs 7800, 7801, 7802 (prior to 
August 30, 2002).  Therefore, a compensable rating under the 
prior skin codes is not warranted.  

Under the current rating criteria, DC 7802 for scars, other 
than of the head, face or neck, that are superficial and that 
do not cause limited motion warrant a 10 percent rating when 
the scars cover an area or areas of 144 square inches (929 
sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (effective 
August 30, 2002).  Additionally, a maximum 10 percent rating 
is warranted either for superficial, unstable scars, under DC 
7803, or for superficial scars, which are painful on 
examination, under DC 7804.  38 C.F.R. § 4.118, DCs 7803, 
7804 (effective August 30, 2002).  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 
7803, 7804, Note 1, 2 (effective August 30, 2002).  

However, the veteran's scar has not been shown to be at least 
929 sq. cm. as it has been noted to be at most 16 cm. x 0.2 
cm.  See 38 C.F.R. § 4.118, DC 7802 (effective August 30, 
2002).  Additionally, as indicated by the VA examination 
reports, there is no evidence the veteran's scar is unstable 
or painful.  See 38 C.F.R. § 4.118, DCs 7803, 7804 (effective 
August 30, 2002).  Therefore, a compensable rating under 
these diagnostic codes is likewise unwarranted.  
  
DCs 7800 and 7801 are inapplicable as the veteran has not 
been shown to have disfigurement of the head, face, or neck 
or have a scar other than the head, face, or neck that is 
deep or causing limited motion.  38 C.F.R. § 4.118, DCs 7800, 
7801 (effective August 30, 2002).  

Finally, there is no evidence that the veteran has been 
hospitalized or has been prevented from working due to his 
scar.  In fact, a Social Security Administration decision 
dated in January 2002 noted that the veteran had been 
unemployed since 2001 and his severe impairments were chronic 
calcified pancreatitis, arterial hypertension, and diabetes 
mellitus.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Therefore, the preponderance of the evidence is against a 
compensable rating for an appendectomy scar.  38 U.S.C.A. 
§ 5107. 

2.  Right Ankle Fracture. 

The veteran's right ankle fracture has been rated under DC 
5299-5271 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded as the first two numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20.

Under DC 5271, a 10 percent evaluation is warranted for 
"moderate" limited motion of the ankle and a 20 percent 
evaluation is warranted for "marked" limited motion of the 
ankle.  38 C.F.R. § 4.71a, DC 5271.  See also 38 C.F.R. § 
4.31 (where the Schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements 
for a compensable rating are not met).  Normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

VA afforded the veteran a joints examination in January 2003.  
The examiner noted ankle range of motion, as follows:  15 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
The examiner also noted that the range of motion pain began 
and ended at 40 degrees plantar flexion and there was 
tenderness to palpation of the right ankle and lateral 
malleolus.  There was neither ankylosis nor inflammatory 
arthritis.  The examiner also noted that the veteran had 
equal step length and normal cadence with no assistive 
devices.  The impression was old fracture fragments 
associated to the medial and lateral malleolus without 
further consequence and no evidence of soft tissue swelling, 
deformity, or posttraumatic arthritis; the diagnosis was 
status post right ankle fracture.  

The veteran was examined again by the VA in October 2003 at 
which time he complained of constant severe ankle pain 
resulting in a decreased ability to ambulate without a limp.  
The report showed that his ankle range of motion was 20 
degrees of dorsiflexion and 40 degrees plantar flexion.  From 
neutral position with the foot at 90 degrees to ankle, 
dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 
45 degrees.  Range of motion where pain began and ended was 
20 degrees dorsiflexion to 40 degrees plantar flexion.  The 
examiner noted that there was no ankle instability, 
ankylosis, or arthritis.  There was also no dislocation or 
recurrent subluxation.  While the veteran ambulated with a 
right lower extremity limp, no assistive device was used.  A 
diagnosis of residuals of right ankle fracture was noted.  

The Board finds that the veteran has not met the requirements 
for moderate limited motion of the ankle.  As indicated 
above, the October 2003 VA examination report showed that 
that he had normal ankle motion (dorsiflexion was 0 to 20 
degrees and plantar flexion was 0 to 45 degrees).  The 
exhibited motion loss did not nearly approximate moderate.  
The January 2003 VA examination report showed that the 
veteran had some limited motion of the ankle: 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  However, 
again, this degree of limitation is slight and substantially 
less than moderate.  

The Board has also considered other applicable diagnostic 
codes.  However, as there is no evidence of ankylosis of the 
ankle, ankylosis of the subastragalar or tarsal joint, 
malunion of os calcis or astragalus, or astragalectomy, DCs 
5270, 5272, 5273, and 5274 are inapplicable.  38 C.F.R. 
§ 4.71a, DCs 5270, 5272, 5273, 5274.  Additionally, he has 
not been shown to have a moderate foot injury.  38 C.F.R. 
§ 4.71a, DC 5284.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.  The January 2003 VA 
examination report noted that the veteran had no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance.  However, the October 2003 VA examination report 
noted that the veteran complained of pain with repetitive 
range of motion.  However, based upon the evidence as a 
whole, the Board finds that a higher rating based on the 
Deluca criteria is unwarranted.

Finally, there is no evidence that the veteran has been 
hospitalized or has been prevented from working due to his 
disability.  In fact, a Social Security Administration 
decision dated in January 2002 noted that the veteran had 
been unemployed since 2001 and his severe impairments were 
chronic calcified pancreatitis, arterial hypertension, and 
diabetes mellitus.  In any case, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for is 
not warranted.  38 C.F.R. § 3.321 (b)(1).

Therefore, the preponderance of the evidence is against a 
compensable rating for residuals of ankle fracture.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to a compensable rating for an appendectomy scar 
is denied. 

Entitlement to a compensable rating for residuals of a right 
ankle fracture is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


